Citation Nr: 1232814	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for bipolar disorder and TDIU.  

The claim for entitlement to TDIU was not specifically appealed.  However, in light of the Board's decision herein to assign the next higher rating of 70 percent for service-connected bipolar disorder, TDIU remains an issue on appeal as part and parcel of the increased rating claim for bipolar disorder.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised on the record.  In this case the Veteran's accredited representative specifically argued in the August 2012 "Appellant's Brief" that TDIU remains part and parcel of the increased rating claim for bipolar disorder under Rice.  The Board agrees with the notion that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The issue of TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bipolar disorder is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and no more, for bipolar disorder have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9440 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Rating 

The Veteran asserts that his bipolar disorder is more severe than currently rated.  He indicates that his bipolar disorder causes impaired impulse control, suicidal ideation, and near continuous depression.  He also related that he has no social relationships, cannot control his finances, and has to be told when to bathe.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted service connection for bipolar disorder in an August 2004 rating decision.  A 50 percent rating was assigned, effective April 6, 2004, pursuant to DC 9432.  A 50 percent rating has been effective since that date.  

The Veteran's bipolar disorder is rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9432, for bipolar disorder.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9432, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, a statement from his spouse in support of the Veteran's claim, and VA examination reports dated in January 2008 and June 2010, the Board finds that the totality of the evidence supports the assignment of a rating of 70 percent, and no more, for the Veteran's bipolar disorder.  

The Veteran underwent a VA psychiatric examination in January 2008.  He reported problems with depression, suicidal thoughts, poor concentration, sleep difficulties, nervousness, panic and irritability.  He indicated that he was depressed most of the time.  At this time, he had thoughts of suicide.  He stated that he was aggravated easily, and was verbally angry, but was physically aggressive in the past.  He had manic symptoms, and overspent in the past.  He had problems with nervousness in new places and was charged with assault after he became publicly angry, pushed something, and knocked a box off the shelf and hit someone.  He reported difficulty relaxing because of his high state of nervousness and tension all the time.  Objective findings revealed the Veteran to be obese with significant body odor.  His speech was clear with a good ability to express himself.  His affect was sad with an overall depressed mood.  Orientation was appropriate and his thinking was spontaneous, logical, and productive.  His thought content was notable for preoccupation with his problems and suicidal ideation with no current intent.  Relationships with others seemed poor with a low frequency of contact and a preference for being alone.  Self esteem was impaired.  Concentration was appropriate and reasoning skills indicated a capacity for abstract thinking.  He was open and cooperative with the examiner and exhibited good eye contact.  The diagnosis was bipolar disorder, most recent episode depressed, moderate.  His global assessment of functioning (GAF) was 50.  

In July 2008, the Veteran's spouse submitted a letter on behalf of the Veteran's claim.  She related that the Veteran continued to have difficulty with his bipolar disorder.  She stated that he appeared to be goal oriented, starting activities, but that he never finished his goal.  He had impulse control, most recently getting "foul-mouthed" with someone at church.  She stated that he was having difficulty remembering some of his grandchildren's names, and had to be told when to bathe as he did not take affirmative action to shower or groom himself.  Further, she indicated that he expressed that he wanted to commit suicide and also kill her.  

The Veteran underwent a VA examination in June 2010.  He related that his bipolar disorder included impulses and depression.  He had more energy when he was manic, and his manic phase lasted only a couple of days.  He was easily nervous, could not be around children, felt unwanted, and had suicidal thoughts and an attempt in the past.  He indicated that he was easily angered, a compulsive eater, and at the time of the examination, weighed 415 pounds.  Objective findings revealed that the Veteran was a grossly obese man, casually dressed,, and had some body odor.  His speech was clear with a good ability to express himself.  His affect was sad and his overall mood was unstable.  Orientation was appropriate, and his thinking was logical and productive.  His thought content was notable for preoccupation with his physical problems and the inability to obtain a job.  Relationships with others appeared to be fair in quality with low frequency of contact and a preference for being alone.  Self esteem was low.  Concentration during the interview was fair.  He had reasoning skills which showed the capacity for abstract thinking.  His judgment was diminished by his bipolar disorder, leading to anger and anxiety.  He was open and cooperative with the examiner, and maintained good eye contact.  The diagnosis was bipolar disorder, most recent episode, depressed.  His GAF was 49, due to unstable behavior, low social contact, suicidal ideation, and no friendships.  

VA outpatient treatment records from April 2007 to June 2010 for mental health treatment and individual psychiatric sessions for the Veteran's bipolar disorder were obtained and associated with the claims folder.  These records showed periods of rapid mood swings with trouble sleeping and depression; from adequate and appropriate grooming to poor hygiene and noticeable body odor.  He had periods of impulsivity, and suicidal thoughts.  His weight fluctuated, reporting the loss of 17 pounds in June 2008, a loss of 7 pounds in September 2009, and weight gain of 29 pounds from September 2009 to February 2010.  He had periods of excessive spending and then attempts to control his spending habits.  He was prescribed Abilify to assist in his sleeping habits.  His GAF was from 50 to 60 during this time period.   
 
On this record, the Board for the entire period of the increased rating claim, considers the evidence for the Veteran's bipolar disorder to have been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships that more nearly approximates a 70 percent rating.  38 C.F.R. § 4.130. 

The Veteran's bipolar disorder has not for any period of the increased rating claim more nearly approximated total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, or own name, as is required for a 100 percent rating.  

The Veteran had suicidal ideation on a regular basis with no intent or plan, but has also had homicidal ideation as it relates to his wife.  The record fails to show that he experiences obsessional rituals which interfere with routine activities.  However, he has had constant problems with hygiene and appearance and according to his wife, will not bathe unless he is instructed to do so.  He has problems with impulse control, and he has related that this has occurred on occasions when he was angry at a store and was charged with assault for knocking products off the shelf and hitting someone, and his wife indicates that he was "foul mouthed" with persons at their church.  His primary problem was with sleeping.  He was oriented to time and place, and he did express some inability to stay focused.  On one occasion, his wife indicated that he had begun to forget the names of some of his grandchildren, but memory problems did not seem to have been problematic or pronounced throughout the rating period.  He did not have friendships, and indicated that he preferred to be alone.  Besides his wife, he had few meaningful relationships with others.  The Board considers the disability picture presented to warrant a rating of 70 percent, and no more, during the appeals period.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence shows a level of a 70 percent rating , but no more.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App . 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g. . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

The Veteran's GAF score has been depicted at a range between 49 and a high of 60 which reflects moderate symptoms.  However, his symptoms reflect more serious symptoms with a lack of fiends, lack of impulse control, suicidal ideation, and lack of social contacts, even at church.  Put another way, the Board again finds that the totality of the evidence shows at best, serious impairment.  

The Board has considered the Veteran's statements that his bipolar disorder, is worse.  He asserted, in essence, that he warranted an increased rating for his bipolar disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's bipolar disorder, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's bipolar disorder is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the Veteran does warrant an increase rating to 70 percent, and no more, for his bipolar disorder.  

In regard to whether referral for an extraschedular evaluation is warranted, under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Board finds that such consideration is premature and inextricably intertwined with the issue of entitlement to TDIU, which is the subject of the remand below.  


ORDER

A 70 percent rating, and no more, for bipolar disorder, is granted, based on the laws and regulations governing monetary benefits.  




								[Continued on Next Page]

REMAND

As was noted in the Introduction section of this decision, the Board finds that the issue of TDIU has been reasonably raised as part and parcel of the increased rating claim for bipolar disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that even if the schedular rating is less than total, a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In view of the fact that the Veteran has been awarded a 70 percent disability rating for his service-connected bipolar disorder in accordance with the decision of the Board enunciated above, the Veteran now meets the schedular criteria for being eligible for TDIU consideration under 38 C.F.R. § 4.16(a).  

It is unclear to the Board from the evidence of record whether the social and occupational impairment associated with his service-connected bipolar disorder is sufficient to preclude him from obtaining and maintaining substantially gainful employment.  In his November 2007 TDIU claim form, it appears that the Veteran's employment history from 1994 through 2000 was in computers, and that he had two years in college.  The medical evidence of record does not directly address the extent of any occupational impairment he may have due to his service-connected bipolar disorder in relation to relevant factors such as vocational background and employment history.  

Currently, the claims file only contains record until June 2010.  In view of the Veteran's past history of regularly receiving mental health treatment and evaluation at VA medical facilities, the Board supposes there are likely more recent relevant medical records, which in turn may address matters related to unemployment.  To the extent any such records obtained do not sufficiently address the Veteran's current occupational impairment, on remand VA will have an opportunity to develop and supplement the record as may to deemed necessary, to include obtaining an examination or opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the claims file any VA mental health records from June 2010 to the present.  

2.  The RO/AMC shall then consider anew the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, in order to determine whether the Veteran's service-connected disabilities, particularly his service-connected bipolar disorder, results in impairment sufficient to make the Veteran unable to secure or follow substantially gainful employment.  

3..  After completion of the above, if TDIU remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


